Citation Nr: 1234210	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  09-02 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating (evaluation) in excess of 10 percent for hearing loss in the left ear.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1968 to October 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which in pertinent part, granted service connection for hearing loss in the left ear and assigned a 10 percent initial disability rating, effective February 2, 2004.  The Veteran entered a notice of disagreement with the initial rating percentage assigned.

The Veteran submitted a January 2009 substantive appeal, via a VA Form 9, and requested a personal hearing before the Board at the RO.  A hearing was scheduled for March 2010, but the Veteran submitted a March 2010 statement cancelling his hearing request.  A second hearing was scheduled for August 2010, but the Veteran reported in an August 2010 report of contact that he is unable to attend the scheduled hearing and requested the hearing be rescheduled.  A third hearing was scheduled for November 2010, but the Veteran did not appear and did not provide any explanation for his absence.  Accordingly, the case will be processed as if the hearing request has been withdrawn, and the Board may proceed with review of the claim. 38 C.F.R. § 20.704(d) (2011).    


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained. 

2.  For the entire initial rating period, audiometric testing revealed, at worst, an average puretone threshold of 116 decibels and speech recognition of 0 percent in the left ear.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for hearing loss in the left ear have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85-4.87, Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, an April 2006 letter included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

The Board finds that the VCAA notice requirements have been satisfied by March 2004, May 2005, and April 2006 letters.  In these letters, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post-service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  These letters also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letters told the Veteran that he could obtain private records himself and submit them to VA.

The claim on appeal arises from the Veteran's disagreement with the initial 10 percent disability rating assigned after the grant of service connection for left ear hearing loss.  The courts have held, and VA's General Counsel has interpreted, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-03 (separate notification is not required for "downstream" elements following a service connection grant, such as initial rating and effective date).  See also 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim on appeal, the evidence of record includes the Veteran's service treatment records, private audiometry reports from February 1982 to October 2005, May 2005, April 2006, and August 2010, private treatment records from April 2006 to June 2008, private employment audiometry reports from February 1982 to October 2005, and VA audiological examination reports dated September 2004, August 2005, August 2006 (through QTC Medical Services (QTC)), and September 2008.  The VA examiners recorded pertinent examination findings, specifically including audiometric testing and speech recognition scores; thus, the Board finds the VA examination reports are probative with regard to the nature and severity of the service-connected hearing loss in the left ear.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board acknowledges that the Veteran's most recent VA examination was in September 2008.  Nonetheless, an additional VA examination is not warranted in this case because the evidence of record does not indicate the Veteran's hearing loss in the left ear has become more severe since the September 2008 VA examination.  Moreover, in a March 2010 statement, via a VA Form 21-4138, the Veteran reported he does not want another VA examination.  

In November 2007, the Veteran submitted an Authorization and Consent to Release Information to VA, via a VA Form 21-4142, for treatment records from the First Health of Richmond Memorial Hospital.  The RO submitted a request for such records in August 2008 and October 2008, and as of this date no response has been received.  In an October 2008 letter and November 2008 statement of the case (SOC), the Veteran was informed of the RO's unsuccessful efforts.  Additionally, in the October 2008 letter, the Veteran was requested to contact the facility and ask that the records be sent to VA or to obtain the records and send them to VA directly; however, the Veteran has failed to provide such information.  The Board finds that VA's duty to assist the Veteran has been satisfied.  See 38 C.F.R. § 3.159(e).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Disability Rating Legal Criteria

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2011).

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to whether separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Ratings Schedule, under Diagnostic Code 6100, provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state licensed audiologist including a controlled speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85(a).

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  See 38 C.F.R. § 4.85(e).  If impaired hearing is service connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  See 38 C.F.R. § 4.85(f).  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a).  Each ear is to be evaluated separately.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(b).  

VA regulations provide that Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  

Rating Hearing Loss in the Left Ear 

The Veteran contends that an initial disability rating in excess of 10 percent for hearing loss in the left ear is warranted.  Specifically, in a February 2005 statement, the Veteran reported that his hearing has become worse since the last Compensation and Pension (C&P) examination, to include severe pains that shot through his ears and more difficulty trying to understand and hear what people are saying to him.  An April 2006 private treatment record noted the Veteran's complaint of hearing loss and concern about his hearing since he worked around loud noises.  In an April 2006 statement, via a VA Form 21-4138, the Veteran reported that his hearing has become worse since the last C&P examination, and in a January 2009 substantive appeal via a VA Form 9, he reported there is not anything he can do to fix his hearing problem and his doctors tell him the same thing.

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's appeal for an initial disability rating in excess of 10 percent for hearing loss in the left ear for any period.  For the entire rating period, audiometric testing has revealed, at worst, an average puretone threshold of 116 decibels and speech recognition of 0 percent in the left ear.  For the entire rating period, the service-connected hearing loss in the left ear was at worst Level XI hearing acuity.  The Veteran's non-service-connected right ear hearing loss will be assigned a Roman numeral designation for hearing impairment of I.  See 38 C.F.R. § 4.85(f).  This results in a 10 percent disability rating under Table VII.  See 38 C.F.R. § 4.85.  The evidence of record includes multiple VA and private audiological examination reports.  

The initial VA audiological examination in September 2004 reflects puretone thresholds at each of the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the left ear were 105 decibels, with an average puretone threshold of 105 decibels.  The speech recognition score for the left ear was 0 percent.  The puretone thresholds in the left ear meet the criteria to establish exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a).  Applying the results from the September 2004 VA audiological examination, the hearing impairment is level XI in the left ear and level I in the right ear pursuant to Tables VI and VIa.  See 38 C.F.R. §§ 4.85, 4.86(a).  This results in a 10 percent disability rating under Table VII.  See 38 C.F.R. § 4.85.

At the August 2005 VA audiological examination, puretone thresholds at each of the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the left ear were 105 decibels, with an average puretone threshold of 105 decibels.  The speech recognition score for the left ear was noted as could not test.  Since the examiner noted speech discrimination testing could not be conducted, applying the results from the August 2005 VA audiological examination, the hearing impairment is level XI in the left ear and level I in the right ear pursuant to Table VIa.  See 38 C.F.R. § 4.85(c).  This results in a 10 percent disability rating under Table VII.  See 38 C.F.R. § 4.85.

In August 2006, on VA audiological examination through QTC, puretone thresholds at each of the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the left ear were 110 decibels, with an average puretone threshold of 110 decibels.  The speech recognition score for the left ear was 0 percent.  The QTC examiner noted that the Veteran's functional impairment is difficult understanding words especially from the left side.  The puretone thresholds in the left ear meet the criteria to establish exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a).  Applying the results from the August 2006 QTC examination, the hearing impairment is level XI in the left ear and level I in the right ear pursuant to Tables VI and VIa.  See 38 C.F.R. §§ 4.85, 4.86(a).  This results in a 10 percent disability rating under Table VII.  See 38 C.F.R. § 4.85.

Lastly, on VA audiological examination in September 2008, puretone thresholds at each of the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the left ear were 105+ decibels, with an average puretone threshold of 105 decibels.  The speech recognition score for the left ear was noted as could not test.  Since the examiner noted speech discrimination testing could not be conducted, applying the results from the September 2008 VA audiological examination, the hearing impairment is level XI in the left ear and level I in the right ear pursuant to Table VIa.  See 38 C.F.R. § 4.85(c).  This results in a 10 percent disability rating under Table VII.  See 38 C.F.R. § 4.85.

The evidence of record also includes multiple private audiological examinations.  At the May 2004 private audiological examination, puretone thresholds at the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the left ear were 110, 115, 120, and 120 decibels, respectively, with an average puretone threshold of 116 decibels.  The speech recognition score for the left ear was noted as unable to report.  The May 2004 private audiogram results were provided in graph form, and the Board has depicted the numerical results from the graph.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, 24 Vet. App. 249 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).  Since the examiner noted speech discrimination testing could not be reported, applying the results from the May 2004 private audiological examination, the hearing impairment is level XI in the left ear and level I in the right ear pursuant to Table VIa.  See 38 C.F.R. § 4.85(c).  This results in a 10 percent disability rating under Table VII.  See 38 C.F.R. § 4.85.    

More recently, April 2006 and August 2010 private audiological examinations reflect puretone thresholds at each of the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the left ear were 100 decibels, with an average puretone threshold of 100 decibels.  The speech recognition score for the left ear was noted as could not test.  The April 2006 and August 2010 private audiogram results were provided in graph form, and the Board has depicted the numerical results from the graphs.  See Kelly, 7 Vet. App. at 474; see also Savage, 24 Vet. App. at 249.  Since the examiner noted speech discrimination testing could not be conducted, applying the results from the April 2006 and August 2010 private audiological examinations, the hearing impairment is level XI in the left ear and level I in the right ear pursuant to Table VIa.  See 38 C.F.R. § 4.85(c).  This results in a 10 percent disability rating under Table VII.  See 38 C.F.R. § 4.85.  

The evidentiary record further reveals private treatment records with Dr. F. M. from April 2006 to June 2008 that note the Veteran's complaints of hearing loss.  An October 2007 record documents the Veteran was evaluated and hearing loss in the left ear was confirmed.  The Board notes these private treatment records do not include any additional audiometry findings during the rating period.  

Additionally, the evidentiary record contains a May 2005 private audiological examination report and private employment audiometry results from February 1982 to October 2005.  The Board finds that these reports lack probative value with regard to speech recognition testing because there is no indication that the speech recognition testing used the Maryland CNC test, which is a requirement for a hearing impairment examination for VA purposes.  See 38 C.F.R. § 4.85(a).  There is no need for further development in this case to seek clarification on whether speech recognition testing was conducted because the identified VA and private examination reports, listed above, provide more recent probative evidence with regard to substantiating the claim on appeal.  See Savage, 24 Vet. App. at 249.  

Even considering the Hertz audiometric test scores derived from the May 2005 private audiometry report in the context of the last valid speech recognition testing, this does not provide a basis for a higher disability rating.  The puretone thresholds at the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the left ear were 75, 70, 70, and 70 decibels, respectively, with an average puretone threshold of 71 decibels.  The May 2005 private audiogram results were provided in graph form, and the Board has depicted the numerical results from the graph.  See Kelly, 7 Vet. App. at 474; see also Savage, 24 Vet. App. at 249.  The Board finds that all the decibel readings at the May 2005 private audiological examination are less favorable to the Veteran than the earlier audiometric test scores at the September 2004 VA audiological examination.  Nonetheless, because the puretone thresholds in the left ear meet the criteria to establish exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a), applying the results from the May 2005 private audiological examination, the hearing impairment is level VI in the left ear and level I in the right ear pursuant to Table VIa.  This results in a noncompensable (0 percent) disability rating under Table VII, which is still less favorable to the Veteran.  See 38 C.F.R. § 4.85.         

Considering the Hertz audiometric test scores derived from the November 2004 and October 2005 private employment audiometry reports, this does not provide a basis for a higher disability rating.  The puretone thresholds at the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the left were 75, 70, 60, and 70, respectively, with an average puretone threshold of 69 decibels in November 2004; NR, 85, 75, and 80, respectively, with an average puretone threshold of 80 decibels in October 2005; and 75, 85, 70, and 80, respectively, with an average puretone threshold of 78 decibels in a subsequent October 2005 report.  The Board finds that all the decibel readings at the November 2004 and October 2005 private employment audiological examinations are less favorable to the Veteran than the earlier audiometric test scores at the September 2004 and August 2005 VA audiological examinations.  Nonetheless, since the puretone thresholds in the left ear meet the criteria to establish exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a), applying the results from the November 2004 and October 2005 private employment audiological examinations, the hearing impairments are Level V, VII, and VII, respectively, in the left ear and level I in the right ear pursuant to Table VIa.  This results in a noncompensable (0 percent) disability rating under Table VII, which is still less favorable to the Veteran.  See 38 C.F.R. § 4.85.        

Additionally, a Roman numeral cannot be designated for hearing impairment of the left ear based only on the puretone threshold averages under Table VIa of 38 C.F.R. § 4.85(c).  Based upon the results of the May 2005 private and November 2004 and October 2005 private employment audiometry reports, there is no indication that the physicians certified that use of the appropriate speech discrimination test was inappropriate.  Thus, the Board finds that all the identified VA examination reports and private audiometry reports dated May 2004, April 2006, and August 2010 provide both more probative evidence with regard to substantiating the claim on appeal and audiometric test scores that are more favorable to the Veteran.  See Savage at 249.  

The probative VA and private audiology examination reports of record show that for the entire rating period the Veteran has, at worst, Level XI hearing acuity in the left ear and Level I hearing acuity in the right ear.  The level of hearing loss disability, as reflected by audiometric test scores and speech recognition test scores, does not establish entitlement to an initial disability rating in excess of 10 percent for hearing loss in the left ear for any period.  The Court has noted that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

For these reasons, and after fully considering all the lay and medical evidence regarding the service-connected hearing loss in the left ear for the entire rating period, the Board finds that the preponderance of the evidence is against an initial disability rating in excess of 10 percent for hearing loss in the left ear for any period.  38 C.F.R. §§ 4.3, 4.7. 

Extra-Schedular Consideration

First, the evidence of record does not raise the issue of a total disability rating based on individual unemployability (TDIU) due to the service-connected hearing loss in the left ear for any period.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The Board acknowledges that in an April 2006 private treatment record, a private physician noted the Veteran has been employed at Eaton, and "since where [the Veteran] works has a lot of loud noise, [he] feel[s] that [the Veteran] is definitely permanently and totally disabled for gainful employment.  [The Veteran] is having hearing loss that is severe.  We sent him to the ear specialist and we are writing him a note at this time that, based upon [his] medical evaluation, that the [Veteran] has significant hearing loss to the point that [the Veteran] is disabled for employment at Eaton."  However, approximately two weeks later, the same physician reported in an April 2006 statement that after reviewing a 2004 hearing report, he "feel[s] that [the Veteran] would be okay to return to work, provided [the Veteran] wears his ear protectors to protect his hearing that he does have, since there has been no change.  When [he] initially had taken [the Veteran] out of work, [he] did not have access to this form to see that [the Veteran] had already been fully evaluated and that what [the Veteran] has is permanent and irreversible."  

The Board also considered the January 2007 private treatment record that indicates the Veteran is not working, a June 2007 private treatment record that "the [Veteran] has no transferable skills," and a January 2009 substantive appeal, via a VA Form 9, in which the Veteran reported he does not have a job.  Nevertheless, such evidence of record does not suggest, nor does the Veteran assert, that the more recent unemployment status is due to service-connected hearing loss in the left ear.  

Second, under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulations as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2011), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  In this regard, the August 2006 QTC examiner specifically addressed the functional effects caused by the Veteran's hearing loss disability, by noting that the Veteran's functional impairment is difficult understanding words especially from the left side.  

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  VA's policy requiring VA audiologists to describe the effect of a hearing disability on a veteran's occupational functioning and daily activities facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.  See Martinak, 21 Vet. App. at 455. 

Having considered the Veteran's assertions regarding difficulty understanding words, the Board finds that the functional effects of hearing loss in the left ear are adequately addressed by the record and the schedular rating criteria.  In this case, the Board recognizes and has considered the complaints of difficulty with speech discrimination, which is associated with the service-connected hearing loss in the left ear.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  

The Board acknowledges the Veteran made assertions in a February 2005 statement to the effect that the service-connected hearing loss in the left ear has caused an effect on occupational functioning and daily activities.  First he reported having severe pains that shot through his ears which causes severe headaches; however, subsequent statements made by the Veteran during the appeal period are silent as to this assertion.  Nonetheless, in an October 2005 rating decision, the RO considered the issue of entitlement to service connection for headaches, secondary to service-connected hearing loss in the left ear, and denied it on the merits.  The RO explained that the medical evidence of record did not show the Veteran has headaches or that headaches are related to his hearing loss.  Secondly, the Veteran complained of roaring in his ears then reported that "[t]his creates problems for [him] on [his] job, because [he] cannot hear what people are telling [him] to do on [his] job.  [He has] to go back and ask people two or three different times what it was that they are saying to [him]."  In light of these assertions, the Board finds the Veteran's statement was not specifically made with regard to the service-connected hearing loss in the left ear, but rather to tinnitus which was also denied by the RO in the October 2005 rating decision.

Additionally, in the August 2012 informal hearing presentation (IHP), the Veteran's representative asserted that extra-schedular consideration is warranted under 38 C.F.R. § 3.321(b)(1).  The representative contended that the April 2006 private treatment record from Dr. F. M. and the Veteran's January 2009 statement, as discussed above, together demonstrate an "exceptional or unusual disability picture."  Notwithstanding this assertion , as discussed above, this statement by 
Dr. F.M. was later modified so it no longer constituted an opinion that the hearing loss demonstrated an exceptional or unusual disability picture.  As noted above, Dr. F. M. clarified in a subsequent April 2006 statement that he believes "[the Veteran] would be okay to return to work" and that his prior statement was made without having access to the 2004 hearing report.  The Board also finds the Veteran's January 2009 statement does not indicate he was unemployed by reason of the service-connected hearing loss, but rather the Veteran has been told his hearing loss cannot be fixed, has difficulty paying for doctor visits and gas, and does not have a job, without any further specification as to why.

For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's hearing loss in the left ear for the entire period on appeal.  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 10 percent for hearing loss in the left ear is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


